           Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 1 of 8                   FILED
                                                                                  2021 Jul-23 PM 02:15
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


DEBRA CRAIG, an individual         )
                                   )
   Plaintiff(s),                   )
                                   )
v.                                 )          CIVIL ACTION NO.:
                                   )
DOLLAR TREE, a corporation, et al. )
                                   )
   Defendant(s).                   )

________________________________________________________________

                      NOTICE OF REMOVAL
__________________________________________________________________

      COMES NOW Defendant Dollar Tree Stores, Inc. (hereinafter “Dollar Tree”

or “Defendant”) and, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby

removes this action filed by Plaintiff Debra Craig in the Circuit Court of Jefferson

County, Alabama, Bessemer Division, to the United States District Court for the

Northern District of Alabama, Southern Division. In support of this Notice of

Removal, Dollar Tree shows the following:

                      A. PROCEDURAL BACKGROUND

      1.      This case was initially commenced by Plaintiff on June 11, 2021, in the

Circuit Court of Jefferson County, Alabama, Bessemer Division, Case No. 68-CV-

2021-900312. The documents attached as Exhibit “A” constitute all of the process
           Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 2 of 8




and pleadings served, received, and filed in this action to date, pursuant to 28 U.S.C.

§ 1446(a).

      2.      Service of process was issued to Defendant Dollar Tree via certified

mail on June 11, 2021, and Dollar Tree was served with a copy of the Summons and

Complaint on June 25, 2021. (See Ex. A).

      3.      This Notice of Removal is filed in the United States District Court for

the Northern District of Alabama, Southern Division, within the district and division

embracing the place where the state court case was filed as required by 28 U.S.C.

§§ 1332 and 1441(a).

      4.      This Notice of Removal is filed within the period of time required by

28 U.S.C. § 1446(b).

      5.      Promptly after the filing of this Notice, Defendant will file a copy with

the Clerk of the Circuit Court of Jefferson County, Alabama, Bessemer Division, as

required by 28 U.S.C. § 1446(d).

                       B. DIVERSITY OF THE PARTIES

      6.      Plaintiff is a resident citizen of the State of Alabama. (Exhibit “A”,

Complaint, ¶ 1).

      7.      Dollar Tree avers that it is a foreign corporation, incorporated under the

laws of the State of Virginia with its principal place of business in the State of
           Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 3 of 8




Virginia. Thus, for diversity purposes, Dollar Tree is a citizen of the State of

Virginia. 28 U.S.C. § 1332(c)(1).

      8.      Citizenship of the fictitious defendants should be ignored for the

purposes of removal. 28 U.S.C. § 1441(a).

      9.      The parties identified above constitute all of the non-fictitious parties

to this action, and there is complete diversity of citizenship between them, thereby

satisfying the citizenship requirements of 28 U.S.C. § 1332.

      10.     The unanimity requirement for removal, which requires that all

defendants consent to the removal has been satisfied. See Russell Corp. v. American

Home Assur. Co., 264 F.3d 1040, 1044 (11th Cir. 2001).

                       C. AMOUNT IN CONTROVERSY

      11.     In order to be removable, there must be at least $75,000.00 in

controversy, exclusive of interest and costs. 28 U.S.C. § 1332(a).

      12.     Plaintiff’s Complaint alleges claims of negligence and wantonness

against Defendant and demands compensatory and punitive damages. (Exhibit “A”,

Complaint). Furthermore, on March 23, 2021 Plaintiff’s counsel made a written

settlement demand of $300,000.00 relying on “gross medicals…in excess of

$127,000.00[.]”. (A true and correct copy of this correspondence is attached hereto

as Exhibit “B”).
         Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 4 of 8




      13.   Thus, this case is removable either pursuant to 28 U.S.C. § 1446, which

requires “an amended pleading, motion, order or other paper” if jurisdiction is not

established by the initial pleadings, or recent precedent holding that a Complaint

asserting claims of negligence and wantonness and alleging physical, emotional and

economic damages, on its face establishes the requisite amount in controversy. See

Bush v. Winn Dixie, LLC, 132 F. Supp. 3d 1317 (N.D. Ala. 2015) (granted plaintiff’s

motion to remand, holding that the defendant failed to timely remove within thirty

(30) days of receipt of plaintiff’s summons and complaint where complaint

contained a wantonness claim and alleged significant personal injuries); Green v.

Wal-Mart Stores East, L.P., 2014 U.S. Dist. LEXIS 166805, *2 (N.D. Ala. Dec. 2,

2014) (holding that “[i]n her complaint, [plaintiff] . . . alleges both that the

defendant’s negligence caused her to suffer mental anguish and that its wantonness

entitled her to punitive damages. Plaintiff conspicuously makes no formal or express

disclaimer to damages in excess of $74,999.00. Therefore, under current Eleventh

Circuit jurisprudence it is apparent that the amount in controversy in this case

exceeds the sum of $75,000”); Coleman v. Dollar General Corp. No. 2:15-cv-01735

(N.D. Ala. December 18, 2015) (holding that when “Plaintiff has made ‘an

unspecified demand for damages in state court, a removing Defendant must prove

by a preponderance of evidence that the amount in controversy more likely than not

exceeds . . . the jurisdictional requirement,’ “Eleventh Circuit precedent permits
         Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 5 of 8




district courts to make ‘reasonable deductions, reasonable inferences, or other

reasonable extrapolations’ from the pleadings to determine whether it is facially

apparent that a case is removable . . . The court may use its “judicial experience and

common sense in determining whether the case stated in a complaint meets federal

jurisdictional requirements . . .” additionally, the Eleventh Circuit instructs that

district courts “must consider punitive damages in determining the amount in

controversy,” unless it is apparent the same cannot be recovered.); Smith v. State

Farm & Casualty Co., 868 F. Supp. 2d 1333, 1334 (N.D. Ala. 2012) (holding that

“plaintiffs . . . who want to pursue claims against diverse parties in a state court

seeking unspecified damages of various kinds, such as punitive damages and

emotional distress, must in their complaint formally and expressly disclaim any

entitlement to more than $74,999.99, and categorically state that plaintiff will not

accept more. Otherwise, a plaintiff will find herself in federal court, which is now

saddled by Congress with a new and heavy burden”).

      14.    Because there is a written settlement demand in this case for

$300,000.00, citing medical bills in excess of $127,000.00 the amount in controversy

can readily be established through use of “other paper.” Specifically, in Lowery v.

Alabama Power Co., the Eleventh Circuit Court of Appeals held that the document

which indicates federal jurisdiction – “be it the initial Complaint or a later received

paper – and determines whether that document in the Notice of Removal
         Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 6 of 8




unambiguously establish federal jurisdiction.” 483 F. 3d 1184, 1211 (11th Cir. 2007).

In particular, the jurisdictional amount may be ascertained from a settlement demand

letter, which falls within the “other paper” category of § 1446(b). Addo v. Globe Life

& Accident Ins. Co., 230 F.3d 759 (5th Cir. 2000), cited by Lowery, 483 F.3d at 1213,

n. 62. See also Golden Apple Management Co., Inc. v. GEAC Computers, Inc., 990

F.Supp. 1364 (M.D. Ala. 1998). Thus, the amount in controversy exceeds the

jurisdictional requirement and the removal is proper under 28 U.S.C. §§ 1332 and

1446. See Pretka v. Kolter City Plaza, III, Inc., 608 F.3d 744, 767 (11th Cir.

2010)(“Section 1446(b) is based on the recognized policy of the federal courts to

require, as far as possible, prompt action on the party of those seeking a removal so

as to avoid the evils of the delay necessarily attendant upon the change of

form.”)(citation omitted).

      15.    In addition to the written settlement demand for $300,000.00,

Plaintiff’s Complaint in the case at bar does not expressly disclaim entitlement to

more than $74,999.99, nor does Plaintiff’s Complaint categorically state that she will

not accept more. In short, Plaintiff’s Complaint does not formally acknowledge a

$74,999.99 limitation on any recovery.

      16.    While Defendant Dollar Tree denies it is liable to Plaintiff in any

amount, Defendant does not dispute the amount in controversy exceeds $75,000.00,

as evidenced by Plaintiff’s Complaint and written settlement demand.
         Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 7 of 8




      17.    Based upon the foregoing, the amount in controversy exceeds the

jurisdictional requirement and removal is proper under 28 U.S.C. § 1332 and § 1446.

See Lowery v. Alabama Power Co., 483 F.3d 1184 (11th Cir. 2007); Bush v. Winn

Dixie, LLC, 132 F. Supp. 3d 1317 (N.D. Ala. 2015).

                                 D. TIMELINESS

      18.    The removal is filed within thirty (30) days from when the last

Defendant was served with the Summons and Complaint, and less than one (1) year

from when the action was original commenced, and is therefore timely. 28 U.S.C. §

1446(b); see Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1205 (11th Cir.

2008).

                                E. CONCLUSION

      19.    Defendant has satisfied all procedural requirements with respect to

timing, diversity of citizenship and amount in controversy and removal is proper. 28

U.S.C. §§ 1332, 1441, and 1446.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays the filing of

this Notice of Removal, the filing of written notice to Plaintiff, and the filing of a

copy of this Notice of Removal with the Clerk of the Circuit Court of Jefferson

County, Alabama, Bessemer Division, shall justify removal of said suit to this

Honorable Court.

      Respectfully submitted this the 23rd day of July, 2021.
         Case 2:21-cv-01017-JHE Document 1 Filed 07/23/21 Page 8 of 8




                                 /s/ Virginia F. Gambacurta
                                 GLENN E. IRELAND (ASB-4158-e51g)
                                 VIRGINIA F. GAMBACURTA (ASB-2046-i71f)
                                 A. BRITTON O’SHIELDS (ASB-4790-W46E)
                                 Attorneys for Defendant

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com
       vgambacurta@carrallison.com
       boshields@carrallison.com

                         CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of July, 2021, I have served a copy of the
above and foregoing on counsel for all parties by:

           Facsimile transmission;
           Hand Delivery;
           Placing a copy of same in the United States Mail, properly
           addressed and first-class postage prepaid to; and/or
        XX Using the Alafile or CM/ECF system which will send
           notifications of such to the following:

T. Geoffrey Dillard, Esq.
Timothy L. Dillard, Esq.
Dillard & Associates, L.L.C.
3928 Montclair Road, Suite 208
Birmingham, Alabama 35213
dillardandassoc@aol.com

                                       /s/ Virginia F. Gambacurta
                                       OF COUNSEL
